Losing, J.,
dissenting:
1 think that, under the statute dividing the damage between vessels in fault, the petitioners are entitled to only half the damages adjudged to them, because I think their schooner committed the first and chief faults, without which the collision would not have occurred.
On the vessels nearing each other the schooner was bound to hold her course and the steamers were bound to keep off from her, and it is not stated in the facts found, nor suggested in the evidence in the case, that the steamers would not have done so *494bad the schooner held on to her course. But this the schooner did not do. She altered her course, and in such way as to bring her nearer to the Stonewall; and it is certain that the schooner was not, when she was run into, where she would have been had she held her course.
And she was struck about or abaft her midships, and she was one hundred feet long, so that fifty feet or less of distance would have prevented the collision. And I think the evidence shows that she would have been more than fifty feet ahead of where she was when struck had she steadily held her course instead of changing it, and that her change of course brought her more than half of her length nearer to the Stonewall.